DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed on 02/03/2021 has been entered. Applicant’s amendments to the claims, drawings, and specification have overcome each and every objection previously set forth in the non-final Office Action mailed 12/07/2020
Claim 8 has been amended to remove the extra “the”, overcoming the previous claim objection in the non-final Office Action mailed 12/07/2020. The claim objection is withdrawn. 
Drawings have been amended as follows, overcoming the previous drawing objections in the non-final Office Action mailed 12/07/2020. The drawing objections are withdrawn.
Figure 8 has removed element 60 from the figure, and specification has been amended such that elements 64, 66, and 68 have description.
Element 70 has been removed from Figures 9, 10A-C, 10E-F, and 11A-B
Specification paragraph [0047] has been amended such that it is now clear that there are solid reagent zones, overcoming the previous specification objection in the non-final Office Action mailed 12/07/2020. The specification objection is withdrawn. 
		Allowable Subject Matter
Claims 1-26 are allowed.
The following is the examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art, Bae et al. (US-2009093012-A1) henceforth Bae teaches a liquid analytical reagent dispensing apparatus, the apparatus comprising:
	a container (referred to as reagent pack 20) having a first end, a second end, a first side, a second side, a bottom side, a top side, a first cavity (referred to as first storage holder 200) being open at the top side of the container, a flange extending around the open top of the first cavity (200), and a second cavity (referred to as second storage holder 210) being open near the second end of the container ([0030], [0034] and Figure 2);
Referring to Figure 2, it can be seen that reagent pack 20 has the structure of a rectangular prism, which has a first and second end, first and second side, bottom and top side. It is further seen that the space between the first (200) and second storage (210) holders have a flat area around their openings, which is understood to be a flange. 
	a first liquid reagent disposed within the first cavity (see paragraph [0035]);
	a second liquid reagent disposed within the second cavity (see paragraph [0039]);
	and a single flexible cover removably affixed to the flange of the container to seal the first liquid reagent in the first cavity (200) and the second liquid reagent in the second cavity (210), wherein upon complete removal of the single flexible cover from the flange, the first liquid reagent flows from the first cavity (200). 

However Bae does not teach where the second liquid reagent remains and is contained in the opened second cavity when the container is oriented such that the first end of the container is positioned substantially vertically beneath the second end of the container. 
In addition, He et al (CN-105021544-A) henceforth He teaches multiple cavities for holding a reagent (referred to as reagent receiving chambers 114, 116, 118, and 120) on a reagent container (referred to as reagent storage unit 102) ([0075], [0079], and Figure 10). As recited by paragraph [0079] “To the extent that the control seal 104 is torn, the reagents in the lower row of reagent receiving chamber 118 and reagent receiving chamber 120 are preferentially released, followed by the release of the upper row of reagents.” 
The combination of Bae and He would produce a reagent cartridge with multiple cavities that can hold a liquid reagent that is sealed with foil to prevent leaks. Bae teaches when the foil is fully removed, the reagents from both cavities will be released from the reagent cartridge. He teaches that the reagents will be released based on how much seal is removed from the container, and the applicant has amended the claims such that the foil needs to be fully removed from the cavity openings. Thus the combination of Bae and He do not teach or suggest a second cavity that has its liquid reagent remain in the cavity when the foil member is 
Claims 2-13 depend from claim 1 and are allowable for the reasons above. 
Regarding claim 14, Bae teaches a reaction cassette, however it is determined that the closest relevant art is Silva (US-5272093-A) which teaches: 
	An analytical reaction kit, the kit comprising: a reaction cassette (referred to as reaction cartridge 46), the reaction cassette (46) (Column 6 line 57, and Figures 9 and 10 ) comprising:
	a body, the body comprising a top perimeter side, a bottom perimeter side, a first perimeter side, a second perimeter side, a bottom portion, and a top portion thereby forming a reaction cassette chamber (Figures 9 and 10);
	As recited in Column 6 lines 59-65 “The reaction cartridge 46 is in the form of a substantially square cassette or container having a substantially horizontal axis of rotation…” Which has sufficient structure to have a body comprising a top and bottom perimeter sides, first and second perimeter sides, and bottom and top portions. 
	an inlet (referred to as inlet port 56) for introducing a liquid test sample into the reaction cassette chamber (Column 8 line 4, and Figure 9);
	and a reaction chamber in liquid communication with the inlet;
Column 3 lines 24-31 recite “The extended tab functions as a convenient means for removal of the cover as the containment and delivery tray is used in conjunction with a reagent mixing chamber into which the contained liquid is to be delivered…” It is further seen and understood that in Figure 9, the area where the reagent will be released is a reaction chamber. 

Claim 14 further includes the limitations as stated above in claim 1. The combination of Bae, He, and Silva would yield a reagent container capable of holding at least two reagents sealed with a foil member that will be inserted into a reagent cassette, where a sample will be introduced via a capillary inserted into an inlet and where the inlet is in fluid communication with a reaction chamber. The combination of Bae, He, and Silva do not teach nor suggest having the second reagent remaining in the cavity once the foil is fully removed while allowing the first reagent to flow from the first cavity. 
Claims 15-21 depend from claim 14 and are allowable for the reasons above. 
Regarding claim 21, Bae further teaches a method for performing analytical reactions to determine the presence of an analyte in a liquid test sample, the method comprising the steps of:
providing a reaction cassette (referred to as reaction cassette 10) having a substantially horizontal axis of rotation (see paragraph [0027]), the reaction cassette (10) ([0026] and Figure 1) comprising:
	introducing the liquid test sample via the inlet of the reaction cassette into the reaction chamber (referred to as first zone 100); removing the single flexible cover thereby introducing the first liquid reagent from the first cavity (200) into the reaction channel, whereby the first liquid reagent mixes with the liquid test sample to thereby form a first reaction mixture in the reaction channel (see [0032], [0043], and [0046]) ([0044]);

	measuring a detectable response in the first reaction mixture to determine the presence of at least one analyte present in the first reaction mixture;
Paragraph [0014] recites “… and a measurement zone measuring an amount of total hemoglobin in the first sample mixture…” It is understood that the first sample mixture is obtained by mixing the blood sample with the first reagent. 
	rotating the reaction cassette about the horizontal axis such that the second liquid reagent is selectively introduced from the second cavity into the reaction channel (see paragraph [0046]);
	oscillating the reaction cassette about such horizontal axis to agitate the first liquid reaction mixture so as to mix the first reaction mixture with the second liquid reagent thereby forming a second reaction mixture (see paragraph [0028]);
	and measuring a detectable response in the second reaction mixture to determine the presence of at least one analyte present in the second reaction mixture.
Paragraph [0014] further recites “… or measuring an amount of glycated hemoglobin in a second blood sample mixture obtained by reacting the first blood sample mixture with the second reagent…” It is understood that the first blood sample mixture comprises the blood sample and first reagent. 
Silva further teaches a reaction channel (referred to as reaction channel 52A) in liquid communication with the inlet (Column 7 line 28, and Figure 9). 

Claims 22-26 depend from claim 21 and are allowable for the reasons above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cha (US-20150044764-A1) teaches an insertion-type solution cartridge 10 with a reaction solution storage unit 16 which can react with the bio-sample ([0025] and Figure 4). The solution cartridge 10 has a protection film 17 that seals the reaction solution in 
Hou (US-20140127828-A1) teaches a reaction vessel 300 with a reservoir 370 with a film 371 covering it ([0077] and Figure 4A). The film 371 is peeled off the reservoir 370 to release the reagent ([0078]). There is also a second reagent, which can be solid however it is understood that the second reagent is stored in the second individual element 350 as seen in Figure 10B and not in the reaction vessel 300 ([0078] and [0083]). Further the reaction vessel is rotated such that liquids are mixed together and Figure 9 shows a series of steps carried out involving rotating the device to allow for analyte measurements to be conducted ([0091]). 
Yip (US-5372948-A) teaches a device 10 which allows for the introduction of a liquid test sample via a capillary (Column 3 lines 55-57 and Figure 1a). A liquid delivery reservoir 25 has a depression 26 to hold fluid and is covered by a seal or membrane which is removed to allow fluid to flow from reservoir 26 to reaction channel 21 (Column 4 lines 3-11 and Figure 1a). The device 10 has first and second reaction zones with dried reagents which are dissolvable (Column 4 lines 16-20). Further, rotation of the device will allow the fluid to interact with the dried reagents (Column 4 lines 22-34).
Messenger (US-5162237-A) teaches an analytical reaction cassette and method for performing sequential analytical assay procedures to determine the amount of analyte in a mixture by providing a reaction cassette with a horizontal axis of rotation with one or more analytical reagents which are contacted with a liquid test mixture in a desired 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798